Citation Nr: 1036843	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  08-29 959A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to service connection for pseudofolliculitis 
barbae.

2.  Entitlement to service connection for cardiac 
catheterization.

3.  Entitlement to service connection for a heart disorder 
manifested by chest pain and/or clogged arteries.

4.  Entitlement to service connection for a right knee disorder.

5.  Entitlement to service connection for back pain.  

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for hyperpigmentation of 
the skin. 




REPRESENTATION

Appellant represented by:	C.H. Thornton, Jr., Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from 
November 1980 to December 1982.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana which denied entitlement to the benefits currently 
sought on appeal.

The Board notes that the issues of service connection for chest 
pain and clogged arteries have previously been addressed 
separately.  However, for the purposes of clarity and 
conciseness, the Board has elected to combine these issues as 
potentially related manifestations of a cardiac disorder, to be 
further clarified upon medical examination.  In particular, 
service connection may not be established for pain alone.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding 
that pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted).

The Veteran appeared before the undersigned Veterans Law Judge in 
a videoconference hearing from New Orleans, Louisiana in June 
2010 to present testimony in support of his appeal.  At that 
time, the Veteran and his attorney elected to present testimony 
only on the issue of service connection for pseudofolliculitis 
barbae, although it was expressed that the appeal was continued 
with regard to each of the additional issues, although they would 
not be discussed at the hearing.  The hearing transcript has been 
associated with the claims file.

Following the June 2010 hearing, the Veteran submitted additional 
medical evidence, including a September 2007 record of emergency 
room treatment for folliculitis with draining pustules on the 
face.  This evidence was not accompanied by a waiver of the 
Veteran's procedural right to initial review by the agency of 
original jurisdiction.  See 38 C.F.R. § 20.1304(c) (2009).  
However, as discussed in full below, the Board finds sufficient 
evidence of record to support a grant of service connection for 
pseudofolliculitis barbae.  As such, in light of the full grant 
of the benefit sought, no prejudice can flow to the Veteran and 
the Board finds remand for initial consideration by the RO would 
be of no benefit to the Veteran.  

The issues of service connection for a heart disorder, manifested 
by chest pain and/or clogged arteries, right knee disorder, back 
pain, hypertension, and hyperpigmentation of the skin are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Pseudofolliculitis barbae was present during military 
service, has been diagnosed within the current appellate period, 
and the Veteran credibly reports that this observable skin 
condition has persisted from the time of his military service to 
the present.  

2.  Cardiac catheterization is a recognized medical procedure for 
diagnostic or therapeutic intervention, and is not found to be a 
disease or injury in and of itself.  
CONCLUSIONS OF LAW

1.  Pseudofolliculitis barbae was incurred in or aggravated by 
the Veteran's active duty service.  38 U.S.C.A. §§ 1101, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 
(2009).

2.  Undergoing a medical procedure is not an independent 
disability qualifying for VA benefits; this claim lacks legal 
merit.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); Davis v. Principi, 276 F. 3d 1341, 1345 (Fed. Cir. 
2002); Sabonis v. Brown, 6 Vet. App. 426 (1994); 38 C.F.R. § 4.1 
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2009).  The Veterans 
Claims Assistance Act of 2000 (VCAA), describes the notification 
and assistance obligations owed to claimants by VA.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010).  The 
intended effect of the implementing regulation is to establish 
clear guidelines regarding the timing and scope of assistance 
that VA is required to provide to a claimant who files a 
substantially complete application for VA benefits.  38 C.F.R. § 
3.159 (2009).  

However, the Court of Appeals for Veterans Claims has held that 
the VCAA statutory and regulatory provisions do not apply to a 
claim if resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  In the instant 
case, the essential facts are not in dispute with regard to the 
Veteran's cardiac catheterization.  Resolution of the appeal is 
dependent upon interpretation of the regulations pertaining to 
what constitutes a disability for the purpose of VA benefits.  In 
other words, the law, and not the evidence, is dispositive for 
this claim.  Thus, the VCAA is not applicable and no further 
notice or assistance action is required in regard to the 
Veteran's claim of entitlement to service connection for cardiac 
catheterization.  See Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Sabonis v. Brown, 6 Vet. 
App. at 426, 430.

In regard to the remaining claim decided herein, entitlement to 
service connection for pseudofolliculitis barbae, the Board finds 
that service connection is warranted for this disability; 
therefore, a full discussion of whether VA met these duties is 
not needed as no prejudice can flow to the Veteran from any 
notice or assistance error based upon the full grant of the 
benefit sought.  

Service Connection

The Veteran seeks service connection for pseudofolliculitis 
barbae and cardiac catheterization, which he contends are 
attributable to his military service.  In order to establish 
direct service connection, three elements must be established.  
There must be medical evidence of a current disability; medical, 
or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See 38 C.F.R. § 3.303 (2009); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. 
Nicholson, 21 Vet. App. 303, 308 (2007) (holding that the type of 
evidence that will suffice to demonstrate entitlement to service 
connection, and the determination of whether lay evidence may be 
competent to satisfy any necessary evidentiary hurdles, depends 
on the type of disability claimed).  

If a condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).  For 
the showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. 
§ 3.303(b).  
Pseduofolliculitis barbae

During the Veteran's active military service, he was diagnosed 
with and treated for pseudofolliculitis barbae and resulting 
facial scarring.  See, e.g., Service treatment records, March 
1982 & November 1981.  As such, there is medical evidence of an 
in-service incurrence of disease or injury.  In addition, during 
the present appeal, the Veteran has been diagnosed with 
pseudofolliculitis barbae.  See Private treatment record, 
September 2007; VA examination, June 2007.  

At the time of the June 2007 examination, the examiner noted an 
assessment of pseudofolliculitis barbae.  Although there were no 
active lesions visible on the date of the examination, the 
examiner observed "ice pick" facial scarring.  The doctor noted 
that this is a common condition caused by shaving.  She also 
opined that it is unlikely that this condition is due to the 
Veteran's military duty.  However, the Board finds that although 
the skin condition may not have been medically caused by military 
duty, it is sufficient to show merely that the disability in 
question was incurred during active military service.  38 C.F.R. 
§ 3.303.  

To this end, the Veteran has competently and credibly described 
the persistence of the same observable facial skin symptomatology 
present since the time of his military service.  Evidence in the 
form of lay testimony is competent if it is limited to matters 
that the witness has actually observed and is within the realm of 
the witness's personal knowledge.  See Layno v. Brown, 6 Vet. 
App. 465, 467-69 (1994); 38 C.F.R. § 3.159(a)(2) (2009).  Thus, 
the Board finds that the Veteran's own testimony is sufficient to 
establish a continuity of pseudofolliculitis barbae 
symptomatology since military service.  38 C.F.R. § 3.303(b).  
Based on the foregoing, service connection is warranted for the 
Veteran's diagnosed pseudofolliculitis barbae, and any facial 
scarring found to be resulting therefrom.  

Cardiac catheterization

Medical procedures, such as cardiac catheterization are 
diagnostic or therapeutic in nature, and undergoing such is not 
independently considered a disability qualifying for benefits 
under 38 U.S.C.A. § 1131.  See, e.g., Dorland's Illustrated 
Medical Dictionary 311 (31st ed. 2007) (defining catheter, 
cardiac).  A disability under the statutory provision of 38 
U.S.C.A. § 1131 is an "impairment in earnings capacity resulting 
from such diseases and injuries and their residual conditions in 
civil occupations."  38 C.F.R § 4.1, see Davis v. Principi, 276 
F. 3d 1341, 1345 (Fed. Cir. 2002) (citing with approval VA's 
definition of "disability" in 38 C.F.R. § 4.1).  While 
undergoing a cardiac catheterization procedure may indeed be 
indicative of an underlying cardiac disorder, there is a separate 
claim of service connection for such a cardiac disorder that is 
separately pending.  As an aside, the Board has considered 
whether the Veteran is attempting to assert that the cardiac 
catheterization procedure itself caused some variety of 
additional disability, as addressed by 38 U.S.C.A. § 1151.  
However, there is no indication apparent in the claims file that 
this is the Veteran's intent, and any such claim must be filed 
with specificity.  

Thus, any impairment in earnings capacity resulting from this 
Veteran's claimed cardiac condition for which catheterization was 
required in diagnosis or treatment thereof is more appropriately 
considered under the framework of service connection for a 
cardiac disorder, rather than merely service connection for the 
cardiac catheterization procedure itself.  The Board finds that 
cardiac catheterization, in and of itself, is not a disability 
subject to service connection for the purpose of entitlement to 
VA monetary benefits.  In a case such as this one, where the law 
and not the evidence is dispositive, the claim must be denied 
based on the absence of legal merit or the lack of entitlement 
under operation of law.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994) citing Fed.R.Civ.P. 12(b)(6) ("failure to state a claim 
upon which relief can be granted").  It is important to note, 
however, that the need for cardiac catheterization in general 
remains for consideration in the pending claim of entitlement to 
service connection for a cardiac disorder.  


ORDER

Service connection for pseudofolliculitis barbae is granted.  

The claim of entitlement to service connection for cardiac 
catheterization is denied.  
REMAND

Additional notification and evidentiary development is required 
before the issues of entitlement to service connection for a 
heart disorder, manifested by chest pain and/or clogged arteries, 
right knee disorder, back pain, hypertension, and 
hyperpigmentation of the skin are ready for Board adjudication.  
See 38 C.F.R. § 19.9 (2009).  Although the Board sincerely 
regrets the delay, it is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claims so that 
he is afforded every possible consideration.

In particular, the Veteran states that he receives disability 
benefits from the Social Security Administration (SSA), records 
of which are not included in the claims file.  See, e.g., Board 
hearing transcript, June 2010; Veteran's Application for 
Compensation and/or Pension, November 2005.  VA has a duty to 
acquire a copy of the decision granting SSA disability benefits 
and the supporting medical documents upon which the decision was 
based.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  The Veteran's 
SSA medical records must be requested.

The Board also finds it appropriate to obtain medical 
examinations and opinions in regard to the Veteran's claimed 
disorders of the heart, hyperpigmented skin, right knee and 
spine.  The Board is required to seek a medical opinion if the 
information and evidence of record does not contain sufficient 
competent medical evidence to decide the claim, but contains 
competent lay or medical evidence of a current disability, 
establishes that the Veteran suffered an event, injury or disease 
in service, and indicates that the current disability may be 
associated with the in-service event, injury or disease.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  

Here, the Veteran's medical records confirm current diagnosis or 
treatment for hypertension, various cardiac conditions, as well 
as knee and back pain.  Prior to the Veteran's military service, 
as noted on his military entrance examination, the Veteran 
suffered a right knee injury which was surgically repaired before 
his entry into active military service.  Thus, there is a pre-
existing right knee injury which raises the question of in-
service aggravation.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 
3.306 (2009); Green v. Derwinski, 1 Vet. App. 320 (1991).  The 
Veteran's service treatment records reflect complaints of right 
lower leg or shin bruising and pain from a basketball injury 
which the Veteran asserts also caused or aggravated his right 
knee condition.  

Service treatment records also note hyperpigmentation of the 
skin, and a complaint of chest pain, although the chest pain was 
reported in conjunction with chills, sore throat, and cough, 
ultimately diagnosed as flu.  Service treatment records, October 
& June 1981.  Additionally, although hypertension, a cardiac 
disorder, and back pain are not explicitly referenced in the 
Veteran's service treatment records, the Board finds a medical 
examination to be appropriate given the Veteran's allegations of 
continuity since service.  

Additionally, the Board notes that the most recent VA treatment 
records that have been associated with the claims file are dated 
in January 2008.  All relevant VA treatment records created since 
that time should be obtained and associated with the claims file.  

Adequate notice under 38 U.S.C.A. § 5103 (West 2002 & Supp. 
2010), 38 C.F.R. § 3.159 (2009), and relevant case law may not 
been provided as it pertains to each of the remanded claims of 
entitlement to service connection.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In particular, the Veteran 
should be notified of the information and evidence necessary to 
establish service connection based on aggravation of a pre-
service injury as well as secondary to a service-connected 
disability.  Corrective notice is required.   

Accordingly, the case is REMANDED for the following action:

1. Notify the Veteran of the information 
and evidence necessary to substantiate his 
claims for service connection, to include 
the rating criteria by which a disability 
granted service connection will be 
evaluated and how the effective date of 
any such grant will be assigned.  The 
Veteran should also be notified of the 
information and evidence needed to 
substantiate a claim of service connection 
based upon aggravation of a pre-service 
injury or as secondary to a service-
connected disability.  

2.  Contact the SSA for the purpose of 
obtaining a copy of the decision and all 
medical records relied upon in conjunction 
with the Veteran's successful claim for 
SSA disability benefits.  

3.  Obtain and associate with the claims 
file all outstanding VA medical records 
for this Veteran from January 2008 
forward.  

4.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any currently diagnosed heart 
disorder (as manifested by chest pain 
and/or clogged arteries), right knee 
disorder, back pain, hypertension, and 
hyperpigmentation of the skin.  The 
Veteran's claims file and a copy of this 
remand should be made available to the 
examiner for review.  All necessary 
studies and tests must be conducted. 

The examiner is then requested to:
(a)  Identify all currently diagnosed 
disabilities referable to hypertension, 
skin hyperpigmentation, the heart, right 
knee, and spine;

(b)  If arthritis of the right knee or 
spine, arteriosclerosis, or 
cardiovascular-renal disease including 
hypertension is currently diagnosed, 
please identify whether it is at least as 
likely as not that any such arthritis, 
arteriosclerosis, or cardiovascular-renal 
disease (including disabling hypertension) 
was present within one year after 
discharge from active military service, 
i.e., during or before December 1983;

(c)  Please note that a pre-existing right 
knee injury and surgical repair was noted 
on the Veteran's service entrance 
examination.  To this end, you are asked 
to opine whether that pre-existing right 
knee injury was permanently aggravated by 
this Veteran's subsequent military 
service.  The various post-service hit-
and-run and occupational accidents 
reported in the Veteran's private 
treatment records should also be taken 
into consideration;

(d)  Opine, with adequate supporting 
rationale, whether any current chronic 
acquired disability identified in (a) was 
at least as likely as not (probability of 
50 percent or greater) incurred in or 
aggravated by active military service;

(e)  In regard to any diagnosed disability 
regarding hyperpigmentation of the skin, 
please opine whether it is at least as 
likely as not that any such skin 
disability was caused or aggravated by the 
Veteran's service-connected 
pseudofolliculitis barbae;

(f)  If, and only if, either the Veteran's 
claimed right knee or spine disorders is 
found to be a currently diagnosed 
disability that was incurred or aggravated 
during active military service, you are 
also asked to opine whether that 
disability has subsequently caused or 
aggravated the other (i.e. right knee 
disability causing or aggravating spine 
disability, or vice versa).  

The examiner should note that aggravation 
is defined for legal purposes as a 
permanent worsening of the underlying 
condition versus a temporary flare-up of 
symptoms.  


An adequate supporting rationale must be 
provided for each opinion reached.  

If you are unable to reach an opinion 
without resorting to mere speculation, 
please state the reason why speculation 
would be required in this case (e.g., if 
the requested determination is beyond the 
scope of current medical knowledge, actual 
causation cannot be selected from multiple 
potential causes, etc.).  If you are 
unable to reach an opinion because there 
are insufficient facts or data within the 
claims file to facilitate a more 
conclusive opinion, please identify the 
relevant testing, specialist's opinion, or 
other information required in order to 
resolve the need for speculation. 

5.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
completed in compliance with the 
instructions herein, and that no other 
notification or development action is 
needed in addition to that directed above.  
If further action is required, it should 
be undertaken prior to further claims 
adjudication.  

6.  Thereafter, readjudicate the issues on 
appeal.  If the determinations remain 
unfavorable to the Veteran, he and his 
attorney must be furnished a supplemental 
statement of the case which addresses all 
evidence associated with the claims file 
since the last statement of the case.  The 
Veteran and his representative should be 
afforded the applicable time period in 
which to respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose of 
this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The purpose of the examination or examinations requested in this 
remand is to obtain information or evidence (or both) which may 
be dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2009), 
failure to cooperate by attending a scheduled VA examination may 
result in an adverse determination.  See Connolly v. Derwinski, 1 
Vet. App. 566, 569 (1991).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


